Citation Nr: 0416383	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant meets the basic eligibility criteria 
for entitlement to death benefits as a surviving spouse.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active service between March 1946 
and September 1973.  He died in May 1987.  The appellant is 
the former spouse of the veteran.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that the appellant did not meet 
the basic eligibility criteria for death benefits as a 
surviving spouse.


FINDINGS OF FACT

1.  The appellant was married to the veteran from August 1948 
to March 1967, and again from April 1971 to April 1981.

2.  The veteran died in May 1987; he was unmarried at the 
time of death.

3.  The appellant did not live with the veteran at the time 
of his death nor did she and the veteran hold themselves out 
to be husband and wife at the time of his death.


CONCLUSION OF LAW

Basic eligibility requirements for death benefits as a 
surviving spouse have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the appellant was married to the 
veteran during most of his active service.  Specifically, the 
veteran and the appellant were married from August 1948 to 
March 1967, and again from April 1971 to April 1981.  Two of 
the four children born of the marriage between the veteran 
and the appellant submitted statements that the veteran and 
the appellant resided together during both periods of 
marriage, but not thereafter.  There is no assertion of 
record that the veteran and the appellant held themselves out 
to be husband and wife subsequent to their second divorce in 
April 1981.

The veteran died in May 1987.  He was not married at the time 
of his death and his death certificate reflects that he was 
divorced at the time of death.  The appellant does not 
contend that she was married to the veteran at the time of 
his death, only that she was married to him during most of 
his active service and believes that she should be entitled 
to some type of compensation.  The appellant submitted a copy 
of the April 1981 Final Judgment and Decree of divorce and 
pointed to the language showing that she was awarded all 
"right and interest that she may have" in the veteran's 
United States Navy Retirement Benefit after the veteran's 
death as proof of her eligibility.

When a veteran dies from a service-connected disability, VA 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  See 
38 U.S.C.A. § 1310(a).  A surviving spouse is a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  
See 38 C.F.R. § 3.50(b).  38 C.F.R. Section 3.1(j) defines 
marriage as a marriage valid under the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Although dependency and indemnity compensation may be 
awarded upon a showing of entitlement to service connection 
for the cause of death of a veteran under 38 C.F.R. Part 3, 
such a question is not before the Board.  Rather, the 
question at issue is whether the appellant meets the basic 
eligibility criteria for death benefits as a surviving 
spouse.


There is no question of fact in this case.  The appellant 
does not contend that she was married to the veteran at the 
time of his death.  Rather, she asserts that she would like 
some VA compensation because she was married to the veteran 
during his period of active service, bore him four children, 
and continues to have a relationship with his family.  In 
this case, however, there is no authority in law that would 
allow the Board to grant the appellant's request for relief.  
When the law is clear, as in this case, there is no other 
option but to apply the plain meaning of the statute and 
regulations, which is that a woman who is not married to a 
veteran at the time of his death, not cohabitating and 
holding herself out as his wife, is not deemed to be his 
surviving spouse and does not meet basic eligibility criteria 
for death benefits as a surviving spouse.

Thus, the Board specifically finds that the veteran was not 
married at the time of his death and there is no evidence to 
suggest any type of common law marriage at the time of his 
death as he was not cohabitating with the appellant at the 
time of his death nor were he and/or the appellant holding 
themselves out to be husband and wife at the time of the 
veteran's death.  The appellant's assertion that she is 
entitled to death benefits because she was awarded such 
benefits in her divorce decree is without merit as the decree 
only sets forth that she was awarded an interest in certain 
named benefits to which she may have an interest.  Concerning 
VA death benefits, her status as a former spouse as opposed 
to a surviving spouse forecloses eligibility for VA 
dependency and indemnity compensation based upon the service 
of this veteran.  Accordingly, this appeal is denied as a 
matter of law.

It is noted at this juncture that although the appellant was 
advised of her rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) with respect to evidence 
necessary to substantiate a claim of entitlement to 
compensation, the Board finds that the provisions of the VCAA 
are not applicable to this claim because the appeal turns on 
a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The Court found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.


ORDER

Eligibility for death benefits as a surviving spouse is not 
established and the appeal is denied as a matter of law.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



